Name: Commission Regulation (EC) NoÃ 697/2008 of 23Ã July 2008 amending Council Regulation (EC) NoÃ 40/2008 as regards catch limits for the fisheries on sandeel in ICES zone IIIa and in EC waters of ICES zones IIa and IV
 Type: Regulation
 Subject Matter: fisheries;  international law
 Date Published: nan

 24.7.2008 EN Official Journal of the European Union L 195/9 COMMISSION REGULATION (EC) No 697/2008 of 23 July 2008 amending Council Regulation (EC) No 40/2008 as regards catch limits for the fisheries on sandeel in ICES zone IIIa and in EC waters of ICES zones IIa and IV THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 40/2008 of 16 January 2008 fixing for 2008 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required (1), and in particular Article 5(3) thereof, Whereas: (1) Catch limits for sandeel in ICES zone IIIa and in EC waters of ICES zones IIa and IV are provisionally laid down in Annex IA to Regulation (EC) No 40/2008. (2) Pursuant to point 6 of Annex IID to Regulation (EC) No 40/2008, the Commission is to revise the total allowable catches (TAC) and quotas for 2008 for sandeel in those zones based on advice from the International Council for the Exploration of the Sea (ICES) and the Scientific, Technical and Economic Committee for Fisheries (STECF). (3) The TAC should be established according to the function laid down in point 6 of Annex IID to Regulation (EC) No 40/2008. According to that function the TAC would amount to 470 000 tonnes. (4) In accordance with point 7 of Annex IID to Regulation (EC) No 40/2008, the TAC should not exceed 400 000 tonnes. (5) Point 5 of Annex IID to Regulation (EC) No 40/2008 provides that for the unallocated quota for this TAC, the fishing effort allowed in the exploratory fishing relating to sandeel abundance in 2008 shall be distributed to Member States whose vessels have a record of fishing activity in the years 2002 to 2006 in that area, which corresponds to a share of fishing effort of 96 % for Sweden and a share of 4 % for Germany. The allocation key for the unallocated quota for this TAC should be established on the basis of that distribution of fishing effort. (6) Sandeel is a North Sea stock which is shared with Norway but which is currently not jointly managed. The measures provided for in this Regulation should be in accordance with consultations with Norway pursuant to the provisions of the Agreed Record of conclusions of fisheries consultations between the European Commission and Norway of 26 November 2007. In consequence, the Community share of that part of the TAC that can be caught in ICES zones IIa and IV should be fixed at 90 % of 400 000 tonnes. (7) Annex IA to Regulation (EC) No 40/2008 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex IA to Regulation (EC) No 40/2008 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 2008. For the Commission Joe BORG Member of the Commission (1) OJ L 19, 23.1.2008, p. 1. Regulation as last amended by Commission Regulation (EC) No 641/2008 (OJ L 178, 5.7.2008, p. 17). ANNEX Annex IA to Regulation (EC) No 40/2008 is amended as follows: The entry concerning the species sandeel in ICES zone IIIa and in EC waters of ICES zones IIa and IV is replaced by the following: Species : Sandeel Ammodytidae Zone : IIIa; EC waters of IIa and IV (1) SAN/2A3A4. Denmark 335 087 (2) Analytical TAC. Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Article 5(2) of Regulation (EC) No 847/96 applies. Germany 513 (3) Sweden 12 304 (4) United Kingdom 7 324 (5) EC 355 228 (6) Norway 20 000 (7) TAC Not relevant (1) Excluding waters within 6 miles of UK baselines at Shetland, Fair Isle and Foula. (2) Of which no more than 320 722 tonnes may be fished in EC waters of IIa and IV. The remaining 14 365 tonnes may be fished in EC waters of ICES zone IIIa only. (SAN/*03A.) (3) Of which no more than 491 tonnes may be fished in EC waters of IIa and IV. The remaining 22 tonnes may be fished in EC waters of ICES zone IIIa only. (SAN/*03A.) (4) Of which no more than 11 777 tonnes may be fished in EC waters of IIa and IV. The remaining 527 tonnes may be fished in EC waters of ICES zone IIIa only. (SAN/*03A.) (5) Of which no more than 7 010 tonnes may be fished in EC waters of IIa and IV. The remaining 314 tonnes may be fished in EC waters of ICES zone IIIa only. (SAN/*03A.) (6) Of which no more than 340 000 tonnes may be fished in EC waters of ICES zones IIa and IV. The remaining 15 228 tonnes may be fished in EC waters of ICES zone IIIa only. (SAN/*03A.) (7) To be taken in ICES zone IV.